                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


LASWELL FOUNDATION FOR
LEARNINGAND LAUGHTER, INC.,
et al.,

       Plaintiffs,

v.                                                   Case No. 8:17-cv-46-T-27CPT

TIMOTHY SCHWARTZ, et al.,

      Defendants.
_________________________________/


                                       ORDER

       This cause is before the Court following a hearing conducted on March 7, 2019,

on four pending discovery motions: (1) Defendant's Motion to Quash Subpoenas, Motion

for Protective Order, Motion to Compel Discovery, and Motion for Sanctions (Doc. 85);

(2) Plaintiffs’ Motion to Compel Defendant’s Consent to Third-Party Subpoenas (Doc. 88);

(3) Plaintiffs’ Motion to Compel Continued Deposition of Timothy Schwartz (Doc. 109); and

(4) Defendant’s Motion to Compel Discovery (Doc. 110).      For the reasons more fully

discussed on the record at the hearing, it is hereby ORDERED:

       1.      Plaintiffs’ Motion to Compel Continued Deposition of Timothy Schwartz (Doc.

109) is GRANTED to the extent that the Plaintiffs are permitted to continue their

deposition of Defendant Schwartz for an additional three and a half hours, or as
otherwise agreed upon by the parties. Said deposition shall take place on or before

April 7, 2019.

       2.         Defendant’s Motion to Compel Discovery (Doc. 110) is GRANTED in part

and DENIED in part as follows:

                 a.     The Defendant’s motion is denied as moot with respect to those

documents referenced in the Plaintiffs’ Initial Disclosures. As represented at the

hearing, the Plaintiffs have already provided such documents to the Defendant.

                 b.     The motion is granted with regard to the Defendant’s request for

responses to his requests for production and interrogatories.        The Plaintiffs shall

respond in writing to the Defendant’s requests for production and interrogatories on

or before March 15, 2019, including by providing copies of those documents

responsive to the requests.

                 c.     The motion is granted as to the Defendant’s request to conduct

an inspection of the Plaintiffs’ offices located in Tampa.      That inspection shall be

conducted on or before March 31, 2019; shall be limited to three (3) hours; and may

be videotaped by either or both parties. Any videos or photographs taken during the

inspection are subject to production to the opposing party.

                 In advance of the inspection, the parties are directed to meet and confer

on or before March 15, 2019, on the matter of a confidentiality agreement pertaining

to the video, photographs, and other information obtained in connection with the

inspection.      If the parties cannot agree on the terms of such a confidentiality


                                             2
agreement, they shall file an appropriate motion with the Court by March 15, 2019,

indicating the disputed terms. Also prior to the inspection, on or before March 15,

2019, the Plaintiffs shall provide the Defendant with a list of those items that it claims

that the Defendant has converted.

               d.     The Defendant’s request to compel the deposition of Patricia

Slesinger is granted. As discussed at the March 7, 2019, hearing, Plaintiffs’ counsel,

Jonathan Sbar, shall make arrangements to conduct the video-deposition on or before

April 7, 2019, utilizing the type of equipment the Court referenced at the hearing.

The deposition shall be limited to seven (7) hours.

               e.     The Defendant’s request for sanctions is denied without

prejudice.

       3.      With respect to the two motions relating to third-party subpoenas (Docs.

85, 88), the Court takes such matters under advisement. As discussed at the hearing,

however, the Defendant does not object to signing a consent form for three of the third-

party subpoenas—namely, those directed to Amazon, Apple iTunes, and CafePress.

As such, the Defendant shall provide such consent forms to Plaintiffs’ counsel on or

before March 15, 2019.

       4.      The Court expects the parties to adhere to and meet the above deadlines.

Extensions of time will be strongly disfavored.

       5.      All parties and counsel are reminded of their obligations to conduct

discovery in a professional and courteous manner. The Court directs the parties to


                                            3
review the Local Rules of this District (https://www.flmd.uscourts.gov/local-rules),

as   well   as    the   Middle     District      of   Florida   Discovery   Handbook

(https://www.flmd.uscourts.gov/sites/flmd/files/documents/florida-middle-

district-courts-civil-discovery-handbook.pdf).

       DONE and ORDERED in Tampa, Florida, this 11th day of March 2019.




Copies to:
Counsel of record
Any unrepresented party




                                           4
